Title: Thomas Jefferson to William Caruthers, 9 October 1810
From: Jefferson, Thomas
To: Caruthers, William


          
            Sir
            Monticello Oct. 9. 10.
          
            In your letter of July 25. 1809. you informed me you had in your hands a sum of about 90.D. recieved for me on the sale of saltpetre from the cave in my lands at the Natural bridge, and asking a donation out of it for an academy at Lexington. I wrote you on the 7th of Sep. 1809. in answer desiring you to pay 25.D. of the money to that institution, and to remit the balance either to myself, or to messrs Gibson & Jefferson. not having heard from you since, I have supposed it possible my letter may never have got to you. the present is written therefore merely to supply that miscarriage, if it should have happened, and to repeat my request after paying the 25.D. beforementioned, to remit the balance deducting your own commission with any further sum, if any, since accrued to Messrs Gibson & Jefferson or myself.
           In the same letter I mentioned a willingness to sell the tract of land at the Natural bridge, and authorising authorised you to negociate a sale if a purchaser should offer. the object of such a sale having since been otherwise provided for, I no longer propose to part with the lands and therefore discontinue the request to you to take the trouble of negociating with any purchaser who might offer. Accept the assurances of my great respect
          
            Th:
            Jefferson
        